 



AGREEMENT FOR PERSONAL CONSULTING SERVICES
     AGREEMENT effective October 29, 2005, between Parker Drilling Company
Management Services, Inc., a company organized and existing under the laws of
the State of Texas (hereinafter “COMPANY”), and James W. Whalen, an individual
residing in Houston, Texas (hereinafter “CONSULTANT”).
     WHEREAS, the CONSULTANT has elected to resign from his current position as
Senior Vice President & Chief Financial Officer;
     WHEREAS, the COMPANY desires to retain CONSULTANT’s services as a board
member and as a consultant to assist with special projects; and
     WHEREAS, the CONSULTANT is willing to provide consulting services to the
COMPANY in accordance with the terms of this Agreement;
     NOW, THEREFORE, in consideration of the mutual promises herein contained,
COMPANY and CONSULTANT agree as follows:

1.   Scope of Service

  (a)   CONSULTANT has been retained by the COMPANY as a special assistant to
the President and Chief Executive Officer.     (b)   During the term of this
Agreement, CONSULTANT shall, to the best of CONSULTANT’s ability and skill,
render to COMPANY personal consulting services on special projects as requested
by the President/CEO from time to time, including without limitation:

  (i)   Resolution of issues relating to the Split Dollar Agreement between the
COMPANY and The Robert L. Parker Trust;     (ii)   Corporate restructure of the
COMPANY;     (iii)   Completion of asset sale program;     (iv)   Development
and consummation of acquisitions;     (v)   Assist CEO in strategic planning and
career planning;     (vi)   Assist CEO with management/board relations; and    
(vii)   Implementation of Hyperion.

-1-



--------------------------------------------------------------------------------



 



  (c)   During the term of this Agreement, CONSULTANT agrees not to perform
services, directly or indirectly, of any kind for a company engaged in the
business of oil and gas drilling or any other company or person directly or
indirectly in competition with COMPANY or any subsidiary, parent or affiliate of
COMPANY.

2.   Compensation

  (a)   In consideration for CONSULTANT’s services to COMPANY for the period
beginning October 27, 2005 and continuing through December 1, 2006, COMPANY
agrees to:

  (i)   pay CONSULTANT an amount equal to the ICP distribution for 2005 that
CONSULTANT would have otherwise been entitled to receive under the terms of
CONSULTANT’s current employment contract had CONSULTANT remained as an employee
of the COMPANY through the date on which such distribution is made,     (ii)  
allow CONSULTANT to retain his stock options and restricted stock grants as a
director of the COMPANY, which stock options and restricted stock grants shall
continue to vest and expire in accordance with terms and conditions of the
respective award agreements applicable to each stock option award and restricted
stock grant, and     (iii)   provide continuing medical coverage to CONSULTANT
in accordance with existing medical coverage through December 31, 2005.

  (b)   For the period from and after December 31, 2006, until such time as this
Agreement is terminated, CONSULTANT’s compensation shall be as mutually agreed
between the COMPANY and CONSULTANT.     (c)   In addition to the above
compensation, COMPANY will reimburse CONSULTANT for all out of pocket expenses
incurred consistent with Company’s policies on reimbursement of business
expenses.

    CONSULTANT will submit an itemized statement of expenses to COMPANY on a
monthly basis for costs incurred incidental to the performance of his duties as
a CONSULTANT.       CONSULTANT will also be provided with office access,
computer, cellphone, blackberry and other reasonable support services during the
period of this agreement.

-2-



--------------------------------------------------------------------------------



 



3.   Term       This Agreement shall commence as of the date hereof and shall
continue in effect through December 31, 2006; provided, it shall be extended
thereafter by mutual agreement of the parties.   4.   Independent Contractor

  (a)   The status of CONSULTANT shall be that of an independent contractor and
CONSULTANT shall not be eligible for participation in benefit plans offered by
COMPANY to its employees.     (b)   COMPANY acknowledges and agrees that
CONSULTANT may engage directly or indirectly in other businesses and ventures,
not otherwise proscribed by this Agreement.     (c)   CONSULTANT shall be solely
responsible for satisfaction of all tax obligations with regard to compensation
earned pursuant to this Agreement, and agrees to hold COMPANY harmless from any
liability for unpaid taxes or penalties in conjunction with earnings hereunder.

5.   Confidentiality       COMPANY may provide CONSULTANT with confidential
information, and/or trade secrets, including but not limited to, customer lists,
pricing information, technical data, market surveys, reports and documents
considered by COMPANY to constitute proprietary information. CONSULTANT shall
maintain such information confidential and shall not disclose same to any person
or use same in operation of any business or the performance of services for
others without first obtaining written consent from COMPANY.   6.   Limitation
of Liability/Indemnity       CONSULTANT represents and warrants that he will
provide COMPANY with professional services to assist the COMPANY with special
project as described herein. CONSULTANT makes no representations or warranties
as to the results to be obtained from utilization of his services for which
COMPANY assumes sole responsibility.       COMPANY shall defend, indemnify and
hold CONSULTANT harmless from and against any claims, actions or causes of
action that are brought against CONSULTANT by any person arising out of his
performance of his duties as a CONSULTANT.

-3-



--------------------------------------------------------------------------------



 



7.   No Assignment or Subcontracting       CONSULTANT shall not assign or
subcontract in whole or in part any of the services to be furnished under this
Agreement nor shall CONSULTANT assign any payment due or to become due hereunder
from COMPANY without the prior written consent of the COMPANY.   8.   Entire
Agreement       The promises and representations contained herein shall
constitute the sole agreement between the parties and shall cancel and supersede
any prior agreements between the parties.   9.   Governing Law       This
Agreement shall be governed and interpreted in accordance with the laws of the
State of Texas, not including any choice-of-law rule of the State of Texas,
which may direct or refer any such interpretation to the laws of any other state
or county.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            PARKER DRILLING MANAGEMENT SERVICES, INC.
      By:   /s/ David W. Tucker        Name:   David W. Tucker        Title:  
President       Date:  October 29, 2005       JAMES W. WHALEN
      /s/ James W. Whalen      Date:  October 29, 2005            

-4-